United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13523 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1328767 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP INDEX TO FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets - September 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations and Accumulated Losses - for the three and nine months ended September 30, 2011 and 2010 2 Consolidated Statements of Cash Flows - for the nine months ended September 30, 2011 and 2010 3 Notes to Financial Statements - September 30, 2011 and 2010 4 Item 2. Management's Discussion and Analysis of Financial Condition 13 and Results of Operations Item 4. Controls and Procedures 14 Part II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signature 17 Part I. FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) September 30, December 31, Investments in partnerships $ $ Investment in partnerships held for sale or transfer Cash and cash equivalents Acquisition fees, principally paid to related parties, net of accumulated amortization of $51,782 and $50,324, respectively Property purchase costs, net of accumulated amortization of $75,116 and $74,111, respectively Other assets Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL (DEFICIT) Due on investments in partnerships $ $ Accrued interest payable Accounts payable and accrued expenses Total liabilities Commitments and contingencies Partners' capital (deficit): Capital paid in: General Partners Limited Partners Less: Accumulated distributions to partners ) ) Offering costs ) ) Accumulated losses ) ) Total partners' capital (deficit) ) ) Total liabilities and partners' capital (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. - 1 - Part I. FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF OPERATIONS AND ACCUMULATED LOSSES (Unaudited) For the three months ended For the nine months ended September 30, September 30, Share of income from partnerships $ Other revenue andexpenses: Revenue: Interest Expenses: General and administrative Interest Management fee Professional fees Amortization of deferred costs Total other revenue and expenses ) Loss from operations ) Gain on disposition of investment in partnerships, net of disposition fee Gain from extinguishment of debt Net (loss) income ) ) Accumulated losses, beginning of period ) Accumulated losses, end of period $ ) $ ) $ ) $ ) Net (loss) income allocated to General Partners (1.51%) $ ) $ $ ) $ Net (loss) income allocated to Initial and Special Limited Partners (1.49%) $ ) $ $ ) $ Net (loss) income allocated to Additional Limited Partners (97%) $ ) $ $ ) $ Net (loss) income per unit of Additional Limited Partner Interest, based on 73,337 units outstanding $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. - 2 - Part I. FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended September 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Share of income from partnerships ) ) Gain from extinguishment of debt ) Gain on disposition of investment in partnerships, net of disposition fees ) Amortization of deferred costs Changes in assets and liabilities: Decrease in other assets Increase in accrued interest payable (Decrease) increase in accounts payable and accrued expenses ) Net cash used in operating activities ) ) Cash flows from investing activities: Receipt of distributions from partnerships Proceeds from disposition of investment in partnerships Disposition fee paid to a related party ) Net cash provided by investing activities Cash flows from financing activities: Distribution paid to Limited Partners ) Net cash used in financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 and 2010 (Unaudited) 1.ORGANIZATION Capital Realty Investors-IV Limited Partnership (the “Partnership”) is a limited partnership which was formed under the Maryland Revised Uniform Limited Partnership Act on December 7, 1983.The Partnership was formed for the purpose of raising capital by offering and selling limited partnership interests and then investing in limited partnerships ("Local Partnerships"), each of which owns and operates an existing rental housing project which was originally financed and/or operated with one or more forms of rental assistance or financial assistance from the U.S. Department of Housing and Urban Development ("HUD"). The Partnership originally made investments in forty-seven Local Partnerships.As of September 30, 2011, the Partnership retained investments in five Local Partnerships. The General Partners of the Partnership are C.R.I., Inc. (“CRI”), which is the Managing General Partner, and current and former shareholders of CRI.Services for the Partnership are performed by CRI, as the Partnership has no employees of its own. 2.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP) and with the instructions to Form 10-Q.Certain information and accounting policies and footnote disclosures normally included in financial statements prepared in conformity with US GAAP have been condensed or omitted pursuant to such instructions.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Partnership's annual report on Form 10-K at December 31, 2010. In the opinion of CRI, the Managing General Partner of the Partnership, the accompanying unaudited consolidated financial statements reflect all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the financial position of the Partnership as of September 30, 2011, and the results of its operations and its cash flows for the three and nine month periods ended September 30, 2011 and 2010.The results of operations for the interim period ended September 30, 2011, are not necessarily indicative of the results to be expected for the full year. 3.INVESTMENTS IN PARTNERSHIPS At September 30, 2011 and 2010, the Partnership had limited partnership equity interests in five and six Local Partnerships, respectively, each of which owns an apartment complex. - 4 - CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 and 2010 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS - Continued A schedule of the apartment communities owned by the Local Partnerships in which the Partnership is invested is, or has been, provided below: PROPERTY CITY STATE UNITS Fairways Naperville IL Madison Square Grand Rapids MI 133 (a) Mary Allen Tower West Galesburg IL Northridge Park Salinas CA Pilgrim Tower East Pasadena CA 158 (b) Tradewinds Traverse City MI Westport Village Freeport IL (a) Deed in lieu of foreclosure on March 21, 2011 (b) Sold in 2010 Under the terms of the Partnership's investment in each Local Partnership, the Partnership was required to make capital contributions to the Local Partnerships. These contributions were payable in installments upon each Local Partnership achieving specified levels of construction and/or operations. At September 30, 2011 and 2010, all such capital contributions had been paid to the Local Partnerships. a.Summarized financial information Combined statements of operations for the five and six Local Partnerships in which the Partnership was invested as of September 30, 2011 and 2010, respectively, follow.The combined statements have been compiled from information supplied by the management agents of the Local Partnership properties and are unaudited.The information for each of the periods is presented separately for those Local Partnerships which have investment basis (equity method), and for those Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships (equity method suspended).Appended after the combined statements is information concerning the Partnership’s share of income from partnerships related to cash distributions recorded as income, and related to the Partnership’s share of income from Local Partnerships. - 5 - CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 and 2010 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS - Continued COMBINED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended September 30, Equity Equity Method Suspended Method
